 1   Adam Hosmer-Henner, Esq.
     Nevada State Bar No. 12779
 2   McDONALD CARANO
     100 West Liberty Street
 3   Tenth Floor
     Reno, NV 89501
 4   Tel: (775) 788-2000
     Email: ahosmerhenner@Mcdonaldcarano.com
 5
     Ashish Mahendru (pro hac vice)
 6   Darren A. Braun (pro hac vice)
 7   MAHENDRU, P.C.
     635 Heights Blvd.
 8   Houston, Texas 77007
     Tel: (713) 571-1519
 9   amahendru@thelitigationgroup.com
     dbraun@thelitigationgroup.com
10
     Attorneys for Plaintiff
11

12                             IN THE UNITED STATES DISTRICT COURT
13
                                       DISTRICT OF NEVADA
14

15    RB PRODUCTS, INC.,                          CASE NO.: 3:19-cv-00105-MMD-WGC
16            Plaintiffs,                          ORDER GRANTING MOTION FOR
      vs.
17                                                    EXTENSION OF TIME TO
      RYZE CAPITAL, L.L.C.; ENCORE DEC,
                                                       CONDUCT RULE 26(f)
18                                                   CONFERENCE AND SUBMIT
      L.L.C.; RYZE RENEWABLES RENO,
19    L.L.C.; RYZE RENEWABLES, L.L.C.;              CORRESPONDING DISCOVERY
      MICHAEL BROWN; CHRIS DANCY;                  PLAN AND SCHEDULING ORDER
20    RESC, L.L.C.; RYZE RENEWABLES LAS
      VEGAS, L.L.C.; MATT PEARSON; AND
21
      RANDY SOULE,
22
              Defendants.
23

24

25
            Before the Court is Plaintiff RB Products’ unopposed Motion for Extension of Time
26

27   to Conduct Rule 26(f) Conference and Submit Corresponding Discovery Plan and

28
                                            Page 1 of 2
     Scheduling Order. This Court has reviewed the motion and finds that the requested relief be
 1

 2   granted.

 3          IT IS THEREFORE ORDERED that Plaintiff’s request for an extension to conduct the
 4   Rule 26(f) conference is granted. The parties shall conduct their Rule 26(f) conference in
 5
     advance of their submission of their Joint Proposed Discovery Plan and Scheduling Order on
 6
     or before August 2, 2019.
 7
            IT IS SO ORDERED.
 8

 9

10          DATED:July 15, 2019.

11

12                                                     __________________________________
13                                                     HON. WILLIAM G. COBB
                                                       U.S. MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             Page 2 of 2
